AO 245D (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                       Sheet I
                                                                                                                         FILED
                                                                                                                      U.S. DISTRICT COURT
                                                                                                                l!li8'1!AU BIGTAIGT ill:AI tAHBAn


                                     UNITED STATES DISTRICT COURT                                                        MAY 1 9 2021
                                                         Eastern District of Arkansas                     JAMES W. ~ORMACK, CLERK
                                                                     )                  av~        -~~
           UNITED STATES OF AMERICA                                  ) JUDGMENT IN A CRll\'l°INAL CASE DEP CLERK

                                V.                                   )   (For Revocation of Probation or Supervised Release)
                                                                     )
              KRISTON GERMELE JONES                                  )
                                                                     ) Case No. 4:19-cr-00179-JM-1
                                                                     ) USM No. 32719-009
                                                                     )
                                                                     )                   Dominique King
                                                                                                 Defendant's Attorney
THE DEFENDANT:
~ admitted guilt to violation of condition(s)           ~1~2~a=n~d~3~------ of the term of supervision.
•   was found in violation ofcondition(s) count(s) _ _ _ _ _ _ _ _ after denial of guilt.
The defendant is adjudicated guilty of these violations:


Violation Number              Nature of Violation                                                             Violation Ended
1 - Mandatory (3)              Unlawful use of a controlled substance                                         05/13/2021

2 - Standard (2)                Failure to submit monthly reports as directed                                 01/31/2021

3 - Special (14)                Failure to participate in substance abuse treatment as directed               04/05/2021



       The defendant is sentenced as provided in pages 2 through _ _2__ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
•   The defendant has not violated condition(s) _ _ _ _ _ _ _ and is discharged as to such violation(s) condition.

          It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are
fully pa~d. ~f ordered to pay restitution, the defendant must notify the court and United States attorney of material changes m
economic c1rcumstances.

Last Four Digits of Defendant's Soc. Sec. No.: 7666

Defendant's Year of Birth:           1984

City and State of Defendant's Residence:
Little Rock, Arkansas
                                                                               JAMES M. MOODY JR., U.S. DISTRICT JUDGE

                                                                              !:I \ l <\ ~ '2: ,- '""     T;d,of fodg,


                                                                                                         Date
AO 245D (Rev. 09/19)     Judgment in a Criminal Case for Revocations
                         Sheet 2- Imprisonment
                                                                                                  Judgment - Page   -=2-    of   2
DEFENDANT: KRISTON GERMELE JONES
CASE NUMBER: 4:19-cr-00179-JM-1


                                                               IMPRISONMENT

       The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of:
EIGHT (8) MONTHS with no term of supervised release to follow




     Ii!'   The court makes the following recommendations to the Bureau of Prisons:

The Court recommends the defendant participate in nonresidential substance abuse treatment and mental health
treatment during incarceration.



     !if'   The defendant is remanded to the custody of the United States Marshal.

     •      The defendant shall surrender to the United States Marshal for this district:
            •    at   _________ •                       a.m.      •    p.m.    on
            •    as notified by the United States Marshal.

     •      The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
            •    before 2 p.m. on
            •    as notified by the United States Marshal.
            •    as notified by the Probation or Pretrial Services Office.

                                                                       RETURN
I have executed this judgment as follows:




            Defendant delivered on                                                    to

at   _ _ _ _ _ _ _ _ _ _ _ _ _ _ with a certified copy of this judgment.




                                                                                               UNITED STA TES MARSHAL


                                                                              By
                                                                                            DEPUTY UNITED STATES MARSHAL
